Citation Nr: 1307647	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  07-33 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a neurological disorder of the left upper extremity as secondary to the service-connected intervertebral disc syndrome (IVDS) of the cervical spine.

[The issues of entitlement to earlier effective dates for increased ratings for depression, IVDS of the cervical spine, and irritable bowel syndrome as well as for the award of service connection for motor weakness of the right radial wrist will be the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1984 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2010, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims folder.  

The Board observes that, at the time of the October 2010 hearing, the physical claims file contained a copy of an April 2010 statement of the case (SOC) regarding claims for earlier effective dates for increased ratings for depression, IVDS of the cervical spine, and irritable bowel syndrome, as well as for the award of service connection for motor weakness of the right radial wrist.  Unfortunately, at the time of the October 2010 hearing, the Board did not have access to veterans' Virtual VA claims files.  Subsequent review of the Veteran's Virtual VA claims file shows that a letter was sent to the Veteran in August 2011 regarding a requested hearing on these additional claims before a VLJ.  

As the Virtual VA claims file and the physical claims file contained no hearing requests other than for the October 2010 hearing held, the Board concluded that a temporary file existed.  Upon receipt of the temporary claims file in February 2013, the Board discovered that the Veteran filed a timely substantive appeal in June 2010 as to the earlier effective date claims, in which she also requested a hearing.  For an unexplained reason, the June 2010 substantive appeal was only placed in the temporary claims folder and was not in the permanent physical claims file at the time of the October 2010 hearing.  As will be explained in a separate decision on these issues, a remand is necessary for further evidentiary development; i.e., due process purposes.  In light of the Veteran already having a hearing on the service connection issues adjudicated herein, as she is now requesting a hearing on the earlier effective date issues, the Board finds that a separate decision for the earlier effective date claims is warranted.  See BVA Directive 8430, section 14(c)(9)(b) (May 17, 1999). 

In February 2011, the Board remanded these issues for further evidentiary development consisting of issuing a corrective notice letter and affording the Veteran a VA examination.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As originally developed for appeal, this appeal included a claim for service connection for bilateral shoulder disorder.  Based on the Veteran's testimony during her October 2010 hearing, she made clear that she is seeking service connection for a neurological disorder involving her left upper extremity, as secondary to the service-connected intervertebral disc syndrome of her cervical spine.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (stating that "where . . . the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").  The Board has, therefore, recharacterized this issue as it appears on the first page of this decision.


FINDINGS OF FACT

1.  A bilateral knee disorder was first diagnosed several years after the Veteran's active duty and is not causally or etiologically related to such service.
2.  At no time during the appeal period has any neurological disorder left upper extremity, associated with the service-connected IVDS of the cervical spine, been diagnosed.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2.  A neurological disorder of the left upper extremity is not proximately due to, or the result of, the service-connected IVDS of the cervical spine.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)
	
The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional letters dated in September 2004 (knees) and February 2006 (left upper extremity) complied with VA's duty to notify the Veteran with regards to the issues on appeal.  These letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Correspondence dated in March 2006 in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A corrective notice letter dated in March 2011 apprised the Veteran of establishing service connection on a secondary basis.  These notices were followed by a readjudication of the claims, most recently by a February 2012 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and also secured examinations in furtherance of her claims.  She has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1)-(3).  

Pertinent VA examinations/opinions with respect to the issues on appeal were obtained in May 2005 (knees), February 2006 (left upper extremity), January 2007 (left upper extremity) and April 2011 (both issues).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2005, February 2006, January 2007, and April 2011 VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination/opinion concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 
Certain chronic diseases (e.g., arthritis) may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and, when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	A.  Bilateral Knees

The Veteran contends that she has a current bilateral knee disorder that is related to the in-service diagnoses of tendonitis and patellofemoral syndrome.  See, e.g., September 2004 claim; October 2007 substantive appeal.

A review of the Veteran's STRs shows several complaints of knee pain.  In August 1999, the Veteran was diagnosed with patellofemoral syndrome and tendonitis.  A record dated in September 1999 shows that the patellar tendonitis was resolving.  In October 1999, the Veteran was diagnosed with resolving patellar tendonitis and patellofemoral syndrome.  In November 1999, the Veteran complained of having bilateral knee pain and bilateral tender patella; she was diagnosed with patellofemoral syndrome.  A follow-up record dated in March 2000 shows that the Veteran was diagnosed with bilateral patellofemoral syndrome.  The Veteran's remaining STRs dated through her discharge in 2004 are silent for knee complaints.  Her retirement examination dated in April 2004 revealed clinically normal lower extremities; she denied having knee trouble.  No diagnosis of a bilateral knee disorder was made.

In her September 2004 claim, the Veteran reported that she has had instability, chronic fatigue, burning, pain, and other bilateral knee symptomatology since service.  A fee-based examination was scheduled in May 2005.  The Veteran reported having bilateral knee tendonitis since June 1999 that was incurred from running.  She had constant symptoms of pain and swelling.  Examination revealed normal appearance of both knees.  Drawer and McMurray's tests were within normal limits bilaterally.  Range of motion of the knees was normal with flexion of 140 degrees and extension of zero degrees bilaterally.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-rays of the knees were within normal limits.  The examiner opined that there was no pathology to render a diagnosis. 

According to post-service medical records, the Veteran has sought treatment on several occasions for her knees.  In June 2006, the Veteran's knees were shown to be tender on palpation.  Patellofemoral regions of both knees were tender on palpation.  There no tenderness on palpation at the joint line of the knee; no muscle spasms; and no nodules.  Knee motion was normal; no pain was elicited by motion of the knee.  No tenderness was observed on ambulation of the knee.  The Veteran was diagnosed with joint pain localized in the knee.  The Veteran was again shown to have tender knees on palpation in August 2006.  Appearance of the knees was normal.  Knee motion was also normal and no tenderness was observed on ambulation of the knees.  Physical therapy records dated from July 2006 through August 2006 include some knee complaints and findings.  In July2006, she was shown to have limited motion bilaterally with flexion of 128 degrees for her left knee and flexion of 125 degrees for her right knee.  Extension was normal of zero degrees bilaterally.  The Veteran reported that her knee pain was associated with her service.  An MRI of the knees in August 2006 revealed no abnormalities bilaterally; a small joint effusion was present in the left knee.  

A bilateral knee examination in April 2007 revealed findings consistent with patellar tendonitis.  X-rays of the knees in March 2010 revealed minimal degenerative changes bilaterally.  The Veteran complained of chronic bilateral knee pain in May 2010.  Her pain was opined to be likely associated with mild degenerative joint disease and patellofemoral pain syndrome.  The Veteran reported that her pain had been on and off since 1998 and that she was diagnosed with tendonitis in the late 1990s.  

At her October 2010 hearing, the Veteran reiterated that her knee pain began in service and had continued since service.  Buddy statements received in March 2011 confirm that the Veteran had continuing bilateral knee symptomatology in service after the initial diagnoses of tendonitis and patellofemoral pain syndrome in 1999.  
The Veteran was afforded a VA examination in April 2011.  The examiner noted that the Veteran marked no to the entry on knee symptoms at her April 2004 retirement examination.  She reported having knee symptoms since service and that she did not get regular treatment for her knees.  In reviewing her records, the examiner was unable to find treatment on a regular basis.  Examination revealed that the Veteran did not appear to be in acute pain.  She did not use canes or supportive devices; walked fairly briskly; and had no limp.  Leg lengths were equal.  

Examination of the knees revealed no swelling, redness, or signs of inflammation.  She had no effusion.  Range of motion testing revealed full extension of zero degrees bilaterally and flexion of 130 degrees bilaterally.  There was no evidence of pain, fatigue, weakness, lack of endurance, instability or incoordination following repetition.  There was no additional loss of joint function or motion with use due to repeated testing.  She had no instability to anteroposterior or mediolateral stress.  X-rays were normal.  The examiner noted that the X-rays in March 2010 were opined to show minimal degenerative joint disease.  However, on reviewing the report, that diagnosis was based on some sharpness of the tibial spines and possible decrease in cartilage space.  The X-rays taken that day were within what one would expect in a person aged 45 years old.  The examiner noted that the examination was nearly normal, X-rays were normal, and medical examinations done multiple times during her service career showed no evidence of knee problems.  It was noted that she complained of knee problems in 1999, but several examinations were done succeeding that period of time with no evidence of a knee problems.  [The Board observes that the examination report actually says 1998; however, since the Veteran's STRs show complaints in 1999, the Board concludes that the 1998 is a typographical error.]

The Veteran was diagnosed with bilateral knee strain.  The examiner opined that the Veteran had one episode of knee pain during her service career and it was unlikely that her current knee problems were related to that episode of discomfort in the knee.  At her retirement examination, she had no problems or complaints related to her knees.  Hence, it was less likely as not that the Veteran's current knee condition had its onset in service or was otherwise related to active duty, including the in-service treatment for tendonitis and/or patellofemoral pain syndrome.  
Based on a review of the evidence, the Board finds that service connection for a bilateral knee disorder is not warranted.  Although the Veteran has been diagnosed with bilateral knee disorders post-service--degenerative joint disease, patellofemoral pain syndrome and knee strains--the evidence fails to show that any bilateral knee disorder is related to the Veteran's military service.  In reaching this conclusion, the Board acknowledges that the Veteran did incur an in-service bilateral knee injury.  As discussed above, from August 1999 to March 2000, the Veteran's STRs show knee complaints pertaining to an injury, which the Veteran reports happened while running.  However, the evidence suggests that the Veteran's in-service complaints were acute and resolved with no residual disability.

In reaching this conclusion, the Board acknowledges the Veteran's competent reports that she has had a continuity of symptomatology since service.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of her personal knowledge.  Such knowledge comes to a witness through use of her senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran credible with regards to her reports, and buddy statements confirm that she continued to experience bilateral knee symptoms following her in-service treatment for tendonitis and patellofemoral syndrome.

However, even when taking into account the Veteran's competent and credible contentions, the evidence fails to show that her in-service complaints resulted in a chronic disability or that any current diagnosis of a bilateral knee disorder is related to the in-service diagnoses.  In this regard, the Board observes that STRs dated in September 1999 and October 1999 indicate that the Veteran's patellar tendonitis and patellofemoral pain syndrome were resolving.  The Veteran's remaining STRs after March 2000 do not reveal knee complaints or the diagnosis of a bilateral knee disorder.  Her retirement examination in April 2004 failed to show any diagnosis of a knee disorder and the Veteran specifically denied having knee symptomatology.  

Additionally, between the Veteran's discharge from service and the first post-service diagnosis of a bilateral knee disorder in April 2007, the Veteran was afforded a fee-based examination in May 2005, which failed to show the diagnosis of a bilateral knee disorder.  Indeed, the examiner found that there was no pathology to render a diagnosis.  X-rays at that time were within normal limits.  Thus, between the Veteran's in-service diagnoses in 1999-2000 and the first post-service diagnosis in 2007, two examinations--the April 2004 discharge examination and the May 2005 fee-based examination--failed to show a bilateral knee disability.  Therefore, notwithstanding the Veteran's competent and credible contentions regarding pain since service, the evidence fails to show that her in-service diagnoses resulted in a chronic post-service disability.

In this case, there is no nexus evidence to support a finding of service connection.  The Board acknowledges that, in her treatment records, the Veteran associated her current complaints with her service.  However, no medical professional opined that any current complaints were related to the 1999-2000 diagnoses.  Rather, the April 2011 VA examiner opined that the Veteran's bilateral knee strain was not related to her military service.  That opinion is uncontradicted and is based upon an examination of the Veteran and a review of the Veteran's history, including the pertinent STRs.  The examiner also took into account the Veteran's reports of a continuity of symptomatology since service and still provided a negative nexus opinion.  Although the examiner observed that there was only one complaint in service, when there were several, the Board observes that the Veteran's multiple complaints were related to one incident, which she reports was a running injury.  The Veteran's multiple entries all appear to be follow-up reports from the initial injury, as opposed to several injuries.  Therefore, it appears that the examiner appeared to be referring to the one injury reported by the Veteran.  

The Board also acknowledges that the Veteran has been diagnosed with patellofemoral pain syndrome post-service in May 2010, which as noted above, is one of the in-service diagnoses.  However, the evidence fails to show that the post-service diagnosis is the same as the in-service diagnosis.  In other words, the evidence fails to show that the in-service diagnosis resulted in chronic condition.  Such finding is premised on the absence of such diagnosis in examinations in 2004 and 2005.  Thus, the evidence does not establish that the in-service diagnosis of patellofemoral syndrome was indicative of a chronic disability.  Therefore, the Board finds that the onset of any post-service bilateral knee disorders did not occur in service.  

In this regard, the Board notes that the Veteran's retirement examination in April 2004 showed clinically normal lower extremities.  Additionally, the Veteran specifically denied having any knee symptomatology at that time.  The Board finds that the onset of any post-service bilateral knee disorders did not occur in service.  The Board's finding is further supported by the May 2005 post-service examination that failed to show a bilateral knee disability.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of a diagnosis of a bilateral knee disorder, even with the Veteran's competent and credible reports of bilateral knee symptoms, until several years after the in-service complaints in 1999-2000 is itself evidence which tends to show that any post-service bilateral knee disorder did not have its onset in service or for years thereafter.  
 
Furthermore, the claims folder contains no competent evidence of a bilateral knee disorder associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service treatment records indicate that any bilateral knee disorder is related to her military service.  Without competent evidence of an association between a diagnosed bilateral knee disorder and her active duty, service connection for a bilateral knee disorder is not warranted.  

Additionally, to the extent that the May 2010 treatment record shows a diagnosis of degenerative joint disease, the evidence does not show that such diagnosis was manifest to a degree of 10 percent or more within discharge from service.  Consequently, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  

The Board acknowledges the Veteran's belief that she has a bilateral knee disorder that is related to her military service.  Although as a lay person the Veteran is competent to provide opinions on some medical issues [see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011)], as to the specific issue in this case, the etiology of a bilateral knee disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of a chronic bilateral knee disorder in service or competent evidence of an association between a currently-diagnosed bilateral knee disorder and the Veteran's active duty, service connection for a bilateral knee disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral knee disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).

	B.  Left Upper Extremity

The Veteran contends that she has a neurological disorder of the left upper extremity that is secondary to her service-connected IVDS of the cervical spine.  See, e.g., June 2007 notice of disagreement.  The Board observes that, when the RO initially adjudicated the claim, service connection on a direct basis was addressed.  However, the Veteran's subsequent statements indicate that she is not claiming service connection on a direct basis.  Rather, she asserts that she has a neurological condition that is the result of her service-connected cervical spine disability.  As such, the Board will adjudicate the service connection issue on appeal only on a secondary basis.  
A review of the Veteran's STRs shows that she had shoulder complaints when she complained of neck symptoms in August 1991, September 1991, and October 1991.  However, the Veteran's in-service complaints appear to have resolved following breast reduction surgery in 1993.  Although the Veteran's STRs show cervical spine complaints, they do not show the diagnosis of any neurological disorder of her left shoulder associated with her cervical spine.

According to post-service records, the Veteran was afforded a fee-based examination in February 2006.  At that time, she reported shoulder pain from having large breasts, status post-breast reduction surgery.  Her symptoms reportedly resolved following the surgery.  Examination of the left shoulder revealed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  She had full motion with flexion of 180 degrees; abduction of 180 degrees; external rotation of 90 degrees; and internal rotation of 90 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  Without resorting to mere speculation pain, fatigue, weakness, lack of endurance or incoordination did not cause additional functional loss after repetitive use or during flare-ups.  X-rays were within normal limits.  The examiner opined that there was no pathology to render a diagnosis.  

An MRI of the Veteran's cervical spine in August 2006 revealed, in pertinent part, cord compression.  At a fee-based examination in January 2007 for her cervical spine, the Veteran reported having pain that radiated from her neck to her arms. She had bilateral upper extremity numbness and tingling.  Examination revealed biceps jerk and triceps jerk reflexes of 2+.  Radial nerve impairment of the right arm was shown; no neurological impairments on the left upper extremity were noted.  Following examination, the Veteran was diagnosed with IVDS involving the right radial nerve.  Subjective complaints of neck pain radiating to the arms associated with paresthesias and weakness was noted.  

In April 2009, the Veteran reported bilateral upper extremity pain.  Neurologic examination revealed normal strength of 5/5 in the upper extremities and reflexes of 2+.  The Veteran was again shown to have normal strength of 5/5 in May 2009.  She complained of numbness in both hands in March 2010.  

The Veteran was afforded a VA examination in April 2011.  She reported pain in the nape of the neck that radiated down the outside of the arm and outside of the forearm to all the fingers.  She felt that it was connected with the neck because her problems occurred together.  She did not have any localized pain in any specific part of the left upper extremity, including the shoulder, elbow or hand.  Examination revealed no abnormalities, swelling, redness or wasting.  She was able to move both shoulders freely.  She did have pain on full abduction on both sides, but that was felt on top of the shoulder, and in the examiner's opinion, related to the neck.  Range of motion testing revealed abduction of 180 degrees; forward elevation of 160 degrees; backward elevation of 50 degrees; internal rotation of 60 degrees; and external rotation of 60 degrees.  There was no evidence of pain, fatigue, weakness, lack of endurance, instability or incoordination with repeated testing.  There was no additional loss of joint function or motion with repeated testing.  

Both elbow joints had full range of motion with flexion of 145 degrees; pronation of 80 degrees; and supination of 85 degrees.  There was no evidence of pain, fatigue, weakness, lack of endurance, instability or incoordination with repeated testing.  There was no additional loss of joint function or motion with repeated testing.  She was able to complete a fist.  There was no loss of sensation in the upper extremities.  Triceps, biceps, and supinator reflexes were 2+ and equal and she had 5/5 motor power to grip strength, flexion and extension of the elbow, and adduction of the shoulder.  The examiner opined that the Veteran's pain and her problems were related to her neck.  She was service-connected for her neck; hence, that was part and parcel of her service-connected neck problem.  She had no separate left shoulder condition; the diagnosis was normal left shoulder.

An addendum in May 2011 was provided after X-rays were available.  X-rays showed right shoulder findings; the left shoulder was normal.  It was the examiner's continued opinion that the pain at the proximal end of her left arm was related to her neck condition and that she had a diagnosis of normal left shoulder; that opinion was not changed by the X-ray results.  

Based on a review of the evidence, the Board finds that service connection for a neurological disorder of the left upper extremity as secondary to the service-connected IVDS of the cervical spine is not warranted.  The Board acknowledges the Veteran's competent and credible reports of having left upper extremity symptomatology that is associated with her cervical spine disability.  Indeed, the April 2011 examiner opined that the Veteran's complaints were a part of her neck disability.  However, the evidence fails to show that a separate disorder has been diagnosed.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  

With regards to the Veteran's complaints of pain, the Board observes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Here, there is no competent medical evidence reflective of a neurological disorder of the left upper extremity, or any disorder of the left upper extremity, at any time during the appeal period.  Rather, the April 2011 examination revealed a normal left upper extremity neurological examination.  Comparatively, the January 2007 examination revealed a right radial nerve disorder.  Thus, although some neurological problems associated with the Veteran's cervical spine disability have been diagnosed, no medical professional has provided any finding to indicate that a neurological disorder of the left upper extremity has been shown.  

In reaching this conclusion, the Board acknowledges the Veteran's statements regarding her symptomatology.  Indeed, the Board acknowledges that the April 2011 examiner opined that the Veteran's symptoms were a component of her cervical spine disability.  The Board is sympathetic to the symptoms that she experiences, especially as they have been opined to be related to her service-connected IVDS of the cervical spine.  However, the fact remains that no neurological disorder, or any disorder, of the left upper extremity has been shown at any time during the current appeal.  Such is required for an award of service connection.  

The Board acknowledges the representative's April 2012 argument that a new examination with a neurologist is warranted.  However, there is nothing in the record to indicate that the April 2011 examiner does not have the expertise necessary to render opinion on neurological disorders.  Furthermore, that examination failed to reveal objective neurologic findings as she had full motor strength and there was no loss of sensation.  Therefore, the Board concludes that a remand for a new examination with a neurologist is not warranted.

The Board also acknowledges the Veteran's belief that she has a neurological disorder of the left upper extremity that is secondary to the service-connected IVDS of the cervical spine.  Although as a lay person the Veteran is competent to provide opinions on some medical issues [see Kahana at 435], as to the specific issue in this case, the diagnosis of a disability falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  Thus, the Veteran's own assertions as to a diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a neurological disorder of the left upper extremity as secondary to the service-connected IVDS of the cervical spine.  At no time since the Veteran filed her claim for service connection for a neurological disorder of the left upper extremity as secondary to the service-connected IVDS of the cervical spine in January 2006 has a diagnosed neurological disorder, or any disorder, of the left upper extremity been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Thus, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a neurological disorder of the left upper extremity as secondary to the service-connected IVDS of the cervical spine is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for a neurological disorder of the left upper extremity, as secondary to the service-connected IVDS of the cervical spine, is denied.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


